           Case 1:18-cv-09155-AT Document 7 Filed 10/23/18 Page 1 of 3

Sean Mack
Member of the Firm
smack@pashmanstein.com
Direct: 201.270.4919



October 22, 2018


Hon. Analisa Torres, U.S.D.J.
United States District Court
 Southern District of New York
United States Courthouse
500 Pearl Street Courtroom 15D
New York, NY 10007-1312


RE:    Venus et Fleur, LLC v. Affordable Luxury NY, Inc.
       Civil Action No. 1:18-cv-09155

On behalf of Plaintiff, Venus et Fleur, please accept this in response to the Order to Show Cause
issued by the Court on October 10, 2018 regarding the appropriate venue for this case.

We respectfully submit that venue is appropriate in the Southern District of New York because
that is where we believe the infringing activity has occurred. Pilates, Inc. v. Pilates Inst., Inc.,
891 F. Supp. 175, 182 (S.D.N.Y. 1995) (explaining venue in trademark cases under 28 U.S.C. §
1391(b), is appropriate in “a judicial district in which a substantial part of the events or
omissions giving rise to the claim occurred....” and that “in trademark infringement claims,
courts have held that venue may be proper in each jurisdiction where infringement is properly
alleged to have occurred.” (citations omitted)).

Plaintiff Venus et Fleur is a Manhattan based company, with a showroom located at 246 8th
Avenue, New York, NY.

Defendant Affordable Luxury NY, Inc. d/b/a Pret-a-Fleur (“Pret-a-Fleur”) primarily advertises
its products, and has posted infringing ads, on the Internet and various social media outlets,
which means the trademark confusion may be occurring anywhere those online ads are viewed.

Plaintiff selected the Southern District as the proper venue based on Pret-a-Fleur’s website,
which indicates that it operates its business from Manhattan at 3430,322 Bleecker Street, NY,
NY. Below is a screenshot from Pret-a-Fleur’s website:




2900 Westchester Avenue   Phone: 914-612-4092
Suite 204                 Fax: 914-612-4088
Purchase, NY 10577        www.pashmanstein.com
           Case 1:18-cv-09155-AT Document 7 Filed 10/23/18 Page 2 of 3
Hon. Analisa Torres, U.S.D.J.
October 22, 2018
Page -2-




https://eternalrosesny.com/shipping-returns/ (last visited 10/22/2018)

Because Manhattan is where Pret-a-Fleur is doing business, and its business includes using
infringing marks in its advertising, the Southern District is an appropriate venue.

The address listed in the civil cover sheet for Defendant in North Bellmore, New York is the
address for the chief executive officer listed with the New York Secretary of State’s office:
           Case 1:18-cv-09155-AT Document 7 Filed 10/23/18 Page 3 of 3
Hon. Analisa Torres, U.S.D.J.
October 22, 2018
Page -3-




We believe that 296 Bellmore Avenue is a single family residence and not a place of business.
See, e.g., https://www.zillow.com/homedetails/926-Bellmore-Ave-North-Bellmore-NY-
11710/31331947_zpid/

We therefore submit that because both parties operate their businesses in Manhattan, the
Southern District is the appropriate venue.


Respectfully submitted,

/s/ Sean Mack

SEAN MACK
SM/jp
